Citation Nr: 1617397	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Propriety of a reduction in the evaluation of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbosacral spine from 40 percent to 10 percent, effective September 1, 2013.
 
3.  Propriety of a reduction in the evaluation of sciatica associated with the lumbar spine disability from 10 percent to a noncompensable (i.e., zero percent) rating, effective September 1, 2013.

4.  Propriety of a reduction in the evaluation of an umbilical hernia from 20 percent to a noncompensable (i.e., zero percent) rating, effective September 1, 2013.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & son


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to September 1961, and May 1966 to August 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2011, April 2013, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

As a matter of clarification, the claims involving the propriety of the rating reductions arose from VA examinations conducted in connection with the Veteran's claim for a TDIU.  Based on those examination results, in April 2013 the RO proposed to reduce the assigned ratings, and in the June 2013 rating decision on appeal, the reductions were implemented.  The appeal has been developed to include only the matter of the propriety of the rating reductions; the matter of entitlement to higher ratings is not at issue here.  The Board has characterized the claims accordingly, as shown on the title page.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the January 2013 and February 2014 statements of the case (SOCs).  In the absence of a written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the Veteran's claim for service connection for diabetes mellitus; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  The evidence received since the November 2002 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

3.  The June 2013 decision that reduced the Veteran's 40 percent rating for DJD and DDD of the lumbosacral spine did not apply required regulatory provisions and denied him due process.

4.  The June 2013 decision that reduced the Veteran's 10 percent rating for sciatica associated with the lumbar spine disability did not apply required regulatory provisions and denied him due process.
5.  The June 2013 decision that reduced the Veteran's 20 percent rating for an umbilical hernia did not apply required regulatory provisions and denied him due process.

6.  The Veteran's service connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying the Veteran's claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Evidence received since the November 2002 decision is not new and material and the claim for service connection for diabetes mellitus is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The June 2013 decision reducing the evaluation for DJD and DDD of the lumbosacral spine from 40 percent to 10 percent is void ab initio, and the criteria for restoration of the 40 percent rating for this disability are met, effective September 1, 2013.  38 C.F.R. §§ 3.10, 3.344 (2015).
  
4.  The June 2013 decision reducing the evaluation for sciatica associated with the lumbar spine disability from 10 percent to zero percent is void ab initio, and the criteria for restoration of the 10 percent rating for this disability are met, effective September 1, 2013.  38 C.F.R. §§ 3.105, 3.344 (2015).
 
5.  The June 2013 decision reducing the evaluation for an umbilical hernia from 20 percent to zero percent is void ab initio, and the criteria for restoration of the 20 percent rating for this disability are met, effective September 1, 2013.  38 C.F.R. §§ 3.105, 3.344 (2015).

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      New & Material Claim

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of November 2002, the RO denied service connection for diabetes mellitus.  The evidence consisted of statements from the Veteran, service treatment records, service personnel records, post-service treatment records, and a September 2002 VA examination report.  In the decision, the RO noted the Veteran's contentions that for five or six weeks in the fall of 1967, he was transferred to Tan Son Nhut Airfield, Vietnam.  However, the RO's review of the record did not establish service in Vietnam.  The RO noted that the Veteran had service in Thailand at Nakhon Phanon from October 16, 1967, to October 11, 1968.  As presumptive service connection based on herbicide exposure could not be allowed, and there was no treatment or diagnosis of diabetes in service or a nexus linking diabetes to service, the claim was denied.

The November 2002 RO decision is final.  The Veteran did not appeal the RO's decision or submitted new and material evidence within the one year appeal period.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).  The Veteran now seeks to reopen his claim.

The evidence received since the final November 2002 decision includes statements and hearing testimony from the Veteran, VA treatment records, private treatment records, VA examination reports pertaining to other disabilities, and the Veteran's in-service diary.

The Veteran continues to contend that he was exposed to herbicides during service, in both Vietnam and Thailand.  He submitted his diary from service, indicating in an October 26th entry that he landed in Saigon, and later in a December 1st entry, that he left Vietnam for Nakhon Phanom.  He discussed Thai customs and his general experiences.  In addition to the diary, he submitted statements that he was on temporary additional duty (TDY) at Nakhon Phanom AFB and Tan Son Nhut AFB, Saigon Vietnam.  He stated that he was ordered to fly from Bangkok to Saigon by a General.  At the March 2016 hearing, he testified about some of his specific experiences in Vietnam, including an incident with red pajamas and also witnessing the trucks transporting ammunition and food to and from the harbor.  He also submitted a copy of a map labeled with his proximity to Agent Orange.
This evidence, while both competent and credible, is not material because it is cumulative of that already of record when the claim was denied in November 2002.  In statements from May 2002 and July 2002, considered by the RO in the November 2002 rating decision, the Veteran provided a similar account of his duties in both Vietnam in Thailand in support of his contention that he was exposed to herbicides in those places.  While his current statements provide various additional details, they are essentially cumulative.  The Veteran's diary from service and map are redundant of the contentions previously made that he was present in Vietnam.  

Moreover, despite the cumulative nature of the current statements and submissions, the RO undertook development in accordance with M21-1, Part IV, Subpart ii, Chapter 1, Section H pertaining to herbicide exposure, and in a Formal Finding dated January 22, 2013, memorialized the U.S. Army and Joint Services Records Research Center's (JSRRC) January 2011 findings that the Veteran did not have the requisite service in Vietnam to establish presumptive service connection.  The JSRRC found that the 6250th Support Squadron (SS), Seventh Air Force (AF), Pacific AF (PACAF) was stationed at Tan Son Nhut Air Base (AB), Gia Dinh Province, (Less Detachments (Det.)) with Det. 1 stationed at Da Nang AB, during 1967, but there was no indication that the Veteran himself was in Vietnam.  The Formal Finding further determined that given the Veteran's personnel records, showing a military occupational specialty (MOS) of squadron photo-radar intelligence officer while in Thailand, herbicide exposure in Thailand was also not supported as his MOS would not have placed him on the base perimeter.  Id.

The basis for the prior denial was the lack of probative evidence establishing herbicide exposure in service, an onset of diabetes in service, or a nexus between the current diabetes and service.  The prior evidentiary defect has not been cured.  The evidence pertaining to herbicide exposure is cumulative and redundant of that already of record when the claim was denied in November 2002.  The Board has considered whether the very recent holding of Gray v. McDonald, 27 Vet. App. 313, 326 (2015) regarding herbicide exposure in inland waterways could be supportive, but finds the case inapplicable here.  Further, since November 2002, no evidence has been received pertaining to a nexus between the current diabetes and service or the onset of diabetes in service.  

Thus, the additional evidence received since the November 2002 RO decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  
The claim for service connection for diabetes mellitus is not reopened.

      Rating Reductions

Historically, the Veteran was awarded service connection for his lumbar spine disability and umbilical hernia in a May 1986 rating decision.  Subsequently, in an unappealed rating decision of March 2011, the RO awarded service connection for sciatica and assigned a 10 percent rating.  The RO additionally awarded higher ratings of 40 percent for the lumbar spine disability and 20 percent for the umbilical hernia.  The ratings were all effective from July 26, 2010.   

In connection with a March 2011 claim for entitlement to a TDIU, the RO provided a VA examination in January 2013 to assess the severity of the Veteran's service-connected disabilities.  Based on this examination, the RO proposed and subsequently effectuated reductions of the lumbar spine, sciatica, and umbilical hernia disabilities to 10 percent, zero percent, and zero percent, respectively, all effective from September 1, 2013.  The present appeal ensued.

Generally, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant reduction in a rating.  See 38 C.F.R. § 3.344(c) (2015).  Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown v. Brown, 5 Vet. App. 413, 420   (1993).  First, a reduction requires that "the evidence reflects an actual change in the disability;" second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations; and third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

38 C.F.R. § 3.344(a)  specifically indicates that ratings for disabilities subject to episodic improvement, will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination based on which the rating was assigned.  However, the provisions of 38 C.F.R. § 3.344(a) do not apply where a rating has not been in effect for five years.  38 C.F.R. § 3.344(c).  Because the ratings at issue were effective for less than five years, this requirement does not apply, and a single examination showing improvement may provide an adequate basis for a reduction in the rating.

Nonetheless, several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect, and certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is a veteran's responsibility to show that the disability has worsened.  In this way, a rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).
A review of the claims file reveals that all three reductions on appeal were improper, due to the RO's failure to properly apply the procedural safeguards relating to rating reductions.  38 C.F.R. § 3.105.  Specifically, where a reduction in the evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction of compensation payments currently being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefore.  The beneficiary will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i).  Final action will be taken following the predetermination procedures specified in 38 C.F.R. § 3.105(d-h).  

The reductions in ratings for the Veteran's lumbar spine disability, sciatica, and umbilical hernia resulted in a reduction of compensation payments.  His combined rating was reduced from 90 percent to 80 percent, and his monthly monetary payment was decreased.  See June 2013 letter.  However, on review of the record, the Board cannot point to the required notification letter accompanying the proposed reductions, which was to advise him of his rights to present evidence within 60 days and request a predetermination hearing.  The only notice letter accompanying the April 2013 rating decision is an April 8, 2013 letter advising him of the other determinations reached in the decision, such as the denial of higher ratings for nephroscolisis and a left knee disability, for example.  The RO noted the proposed rating reductions for the lumbar spine disability, sciatica, and umbilical hernia, but stated, "this will be addressed in greater detail in separate correspondence."  Id.  No separate correspondence, however, is of record. 

On this record, there is no indication the Veteran was afforded the proper procedure for effectuating the rating reduction.  There is also no indication that he was notified of why his ratings were being reduced, or provided with an explanation of the evidentiary requirement of actual improvement in the disabilities as justification for the reductions.

Further, in the June 2013 decision on appeal and the February 2014 statement of the case (SOC), the RO appears to have essentially analyzed the issues of reduction of all three disabilities as if there were an underlying claim for increase.  The SOC contains no reference to the provisions of 38 C.F.R. § 3.105, and the RO's analyses in all three adjudications, simply discuss the rating criteria used to rate the disabilities at issue.  While the RO provided the provisions of 38 C.F.R. § 3.344, it failed entirely to apply the regulation to the facts at hand.  None of the analyses discussed the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  The RO's analyses were not in compliance with 38 C.F.R. § 3.344 or Brown.

When decisions by the RO or by the Board do not apply the provisions of 38 C.F.R. § 3.344, when applicable, they are void ab initio.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces an appellant's rating without observing applicable laws and regulations, the rating is void ab initio and will be set aside).  Because the rating decision that accomplished the reductions failed to properly apply the provisions of 38 C.F.R. § 3.105 and § 3.344, the reductions are void.  The appropriate remedy is a restoration of the 40 percent evaluation for the lumbar spine disability, the 10 percent evaluation for sciatica, and the 20 percent evaluation for the umbilical hernia, effective on the date of the reductions.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).

      TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran's claim for a TDIU was filed in March 2011, and accounting for the rating restorations granted in this decision, he has been in receipt of a combined disability rating of 90 percent since July 26, 2010.  See, e.g. April 2014 Rating Codesheet.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met throughout the entire appeal period.  

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows that following his first period of service, the Veteran received his college degree and worked as a probation officer.  After retiring from the Air Force in 1985, he worked for the Department of Defense doing contract work for Martin Marietta, along with other contracts, until the late 1990s.  He retired due to his inability to sit for extended periods of time.  See, e.g., May 2011 VA examination report; March 2016 hearing testimony.  

The Veteran is currently service-connected for the following twelve disabilities: nephrosclerosis (60 percent disabling), left knee status-post total arthroplasty (30 percent disabling), hypertension (10 percent disabling), tinnitus (10 percent disabling), DJD and DDD of the lumbosacral spine (40 percent disabling by way of this decision), hemorrhoids (noncompensable), urethral calculus (noncompensable), pilonidal cyst (noncompesable), scar of the left knee (noncompensable), hearing loss (noncompensable), umbilical hernia (20 percent disabling by way of this decision), sciatica (10 percent disabling by way of this decision).

On VA examination in May 2011, the functional impact of the Veteran's lumbar spine disability with sciatica included the following: an inability to bend forward or lean backwards, lift other than at the waist level, twist, sit for longer than 15 minutes, stand for longer than 30 minutes, or walk more than one block.  The Veteran required frequent rest periods to lay flat for at least 30 minutes, and pain medication during the day.  The functional impact of the left knee disability involved an inability to sit more than 15 minutes, stand longer than 30 minutes, or walk more than one block.  There was no functional impact of the umbilical hernia.  

On VA audiological examination in August 2011, the Veteran's hearing loss impacted ordinary conditions of daily life in that it created problems hearing in the presence of background noise, but did not impact employment because he was retired.  Tinnitus did not impact his ability to work.  

On VA orthopedic examination in August 2011, the examiner found that the Veteran's lumbar spine disability and left knee scar did not impact his ability to work.

On VA audiological examination in June 2012, the Veteran's hearing loss impacted ordinary conditions of daily life in that it caused difficulty hearing on the telephone, in the midst of television noise, in groups, and in restaurants.  Tinnitus did not impact his ability to work.  

On VA examination in July 2012, the examiner opined that the Veteran's nephrosclerosis, hypertension, and hemorrhoids did not prevent him from working because the conditions were asymptomatic.

On VA examination in January 2013, the examiner opined that it was at least as likely as not that the Veteran could be employed in sedentary employment, with particular restrictions due to his lumbar spine and left knee disabilities.  Those restrictions included performing arduous work, lifting over 10 pounds, running, carrying, and climbing.  The Veteran could lift up to 10 pounds for up to 30 minutes.  He could push/pull with a wheel barrow up to 30 pounds.  He could not bend or twist longer than 15-20 minutes.  He could not kneel or squat.  He could not stand longer than 60 minutes.  He could not climb more than one flight of stairs.  He could not drive more than 5 hours or walk farther than one block.  His grasping/gripping, reaching, and keyboarding abilities were unlimited.  He had to change positions every 15 minutes.  As for his umbilical hernia, it impacted employment as he had a decreased capacity to lean against a desk or countertop.

On VA examination in August 2013, the examiner opined that the Veteran's nephrosclerosis did not impact his ability to work.

On VA examination in March 2014, the examiner opined that the Veteran's nephrosclerosis and hypertension did not impact his ability to work.

At the March 2016 hearing, the Veteran testified that he was unable to continue working because he could no longer sit for extended periods of time.

The preponderance of the evidence is against the assignment of a TDIU.  No examiner or provider has indicated that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  To the contrary, multiple VA examiners have opined that the Veteran's various service-connected disabilities, including nephrosclerosis, left knee disability, hypertension, tinnitus, lumbar spine disability, hemorrhoids, left knee scar, hernia, and sciatica, do not have an impact on employment.  As the opinions, particularly those of the July 2012 and January 2013 examiners, contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The Board has considered that the August 2011 and July 2012 audiological examination reports indicate that the Veteran's hearing loss impacts his ability to work.  Also, the May 2011 and January 2013 VA examination reports contain a list of substantial physical restrictions.  Significantly however, none of the examiners opined that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  To the contrary, the January 2013 VA examiner explicitly stated that sedentary employment was possible despite the restrictions found.  

The only other evidence to the contrary of the VA examination reports is the competent and credible lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  As the examiners reached the conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU as it indicates that the Veteran's service- connected disabilities do not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  August 2010, April 2011, August 2011, and January 2013 letters notified the Veteran of the requirements for claims involving new and material evidence, claims for service connection, and claims for TDIU, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Additionally, at the March 2016 hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As for the claim for diabetes, the enhanced notice requirements set forth by Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer required and discussion in this regard is not needed.  VAOPGCPREC 6-2014.  As for the claims involving rating reductions, a discussion concerning any notification and development actions applicable is unnecessary, given the favorable disposition of the claims.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  As for the claim for diabetes, a VA medical opinion was not obtained.  However, an examination is not required because, as discussed, new and material evidence has not been received to reopen the claim for service connection, and the duty to assist a claimant by obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (holding that in the absence of new and material evidence VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).  

As for the claim for a TDIU, appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  A single opinion on the combined effects of all of the Veteran's twelve service connected disabilities has not been obtained.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a claim for TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013). The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator.  Id.  The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  

ORDER

The application to reopen the claim of entitlement to service connection for diabetes mellitus is denied.

Restoration of the 40 percent disability evaluation for DJD and DDD of the lumbosacral spine is granted, effective September 1, 2013.

Restoration of the 10 percent disability evaluation for sciatica associated with the lumbar spine disability is granted, effective September 1, 2013.

Restoration of the 20 percent disability evaluation for an umbilical hernia is granted, effective September 1, 2013.

Entitlement to a TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


